Citation Nr: 1824009	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for kidney and bladder problems, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to May 1972.

These claims come before the Board of Veterans Appeals (Board) on appeal of April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2014 in Washington, DC; a transcript of the hearing is of record.

In August 2014, the Board remanded this matter to the RO for additional development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is denying entitlement to service connection for kidney and bladder problems and tinnitus.


FINDINGS OF FACT

1.  The Veteran does not have a kidney condition.

2.  The Veteran's voiding dysfunction (bladder problem) is a manifestation of his service-connected prostate cancer.

3.  The preponderance of evidence is against a finding that tinnitus incepted in or is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney and bladder problems are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

With regard to the Veteran's claimed kidney problems, the Board notes that the record is silent for kidney conditions.  At his March 2014 hearing, the Veteran testified that whether a kidney condition existed had not been determined.   March 2012 and May 2016 VA examinations report that the Veteran does not have a kidney condition.  Therefore, as a present disability is a threshold element of service connection, the claim must be denied.  38 C.F.R. § 3.303.

The Veteran currently suffers from voiding dysfunction (bladder problems).  He testified at his March 2014 hearing that it had not been determined whether a bladder problem existed separate from prostate cancer.  In January 2015, the Veteran was service connected for prostate cancer and rated 100 percent disabled due to an active diagnosis that is manifested by voiding dysfunction and an elevated PSA.  December 2014, January 2015, and December 2016 VA examinations note that the Veteran's voiding dysfunction is a manifestation or residual of his prostate cancer.  The Veteran has not been diagnosed as having a bladder disorder or any other disorder manifested by voiding dysfunction apart from his already service-connected prostate cancer.  In essence, the Veteran is already service connected for his voiding dysfunction as part of his service-connected prostate cancer.  As such, the claim must be denied.  38 C.F.R. § 3.303.

The Veteran claims that his tinnitus is the result of loud noise exposure during service from his work as an air policeman working along the flight line.

The medical evidence shows a current diagnosis of tinnitus, as confirmed during an August 1986 VA examination.  The record also verifies the Veteran's service in the United States Air Force, and his DD 214 lists his occupational specialty as security police.  Thus, the pertinent question before the Board is whether the Veteran's current tinnitus is related to any noise exposure experienced while performing his duties during service.

The Board finds that the record on appeal establishes that tinnitus was not documented or reported during the Veteran's active duty or within the first post-service year.  38 U.S.C. § 1112.  The Veteran's service treatment records are silent for mention of this condition, and his relevant medical examinations document only hearing loss in the left ear.  Both the June 1970 entrance and April 1972 separation examinations documented left ear hearing loss through audiometric testing.  In addition, the Veteran's February 1972 physical profile, with the acronym "PULHES" (Physical capacity/stamina, Upper extremities, Lower extremities, Hearing/ear, Eyes, Stability) changed the Veteran's November 1971 rating for hearing/ear, from a "3" which indicated that the Veteran may require significant limitations to a "2" indicating that his hearing and ears may require some activity limitations.  Both profiles noted that the Veteran must wear "ear defenders" when exposed to hazardous noise, and the Veteran stated that he did so in service.  On his April 1972 separation report of medical history, the Veteran endorsed "ear, nose, or throat trouble" due to a tonsillectomy and "hearing loss."  The evidence does not reflect any reports of tinnitus on separation or within a year of the Veteran's separation from the military in May 1972.

An August 1986 VA medical examination shows the first medical documentation of the Veteran's report of occasional ringing in his ears, approximately 14 years after separation.  The examination did not include any report regarding the onset of the Veteran's tinnitus, and the Veteran was unable to designate which side it was on.  A December 1993 VA examiner noted a history of military and occupational noise exposure.  The record shows the Veteran worked as a sawmill laborer, food service delivery driver, cashier/maintenance man for a parking garage, drill and punch press operator, and a container inspector for a pharmaceutical company.

At his March 2012 VA examination, the Veteran reported a gradual onset of tinnitus approximately ten years before.  He reported that he sustained a concussion when struck in the head in 1986 or 1987.  The Veteran described a gradual onset of tinnitus approximately ten years before that occurred once a month on average for an hour in duration.  The examiner opined that based on the cited onset of symptoms many years after service, it was unlikely that tinnitus was the result of military service.

The Veteran testified at his March 2014 hearing that he could not say for certain whether tinnitus was present in service because he did not pay attention.  The Board notes that the Veteran did report a decrease in hearing in the left ear while in service.  The Veteran testified that he worked around the flight line and aircraft engines and completed biannual certifications for his weapons with hearing protection during his time as a security police officer.  He reported that his left ear hearing loss was a birth defect that his family was informed would get worse.  The Veteran testified that tinnitus began around the year 2000 with symptoms increasing in frequency and duration roughly seven years later.

A May 2016 VA medical opinion described tinnitus as a subjective complaint that no objective measure existed to verify the presence of for which etiology cannot be determined using current clinical technologies.  The examiner explained that etiology is typically inferred by patient history and a review of medical records.  Based on the Veteran's medical records and statements, the examiner opined that tinnitus was not likely caused by or the result of service because the first reported onset was many years after his 1972 separation.  Quoting the Institute of Medicine, the examiner noted that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."

With regard to secondary service connection based on left ear hearing loss, the examiner explained that, though hearing loss and tinnitus often co-exist and in many case may have similar causes, one condition does not cause the other.  Possible causes for tinnitus beyond noise exposure include head injury, brain tumors, middle ear diseases, and certain medications.  There is no evidence in the form of a published, peer reviewed journal article to substantiate the claim that hearing loss causes tinnitus.  Anecdotal evidence, including that from websites, has not been scientifically proven.

The Veteran's representative argues that damage to the Veteran's inner ear due to acoustic trauma led to the Veteran's current hearing loss and the Veteran has made clear his position that his active duty was the initial and continuing cause of his tinnitus.  A study by the Audiological Consultants of Atlanta relating tinnitus to hearing loss and describing noise-induced tinnitus as gradual and intermittent over months or years is summarized in their argument but not included in the record.

The Board finds the preponderance of the evidence is against a finding that the Veteran's tinnitus began in or is the result of service.  The Board notes that the Veteran testified that his left ear hearing loss (trauma) was present at birth, and hearing loss was present on induction into service.  Though the Veteran asserts that his tinnitus is service connected, he has not asserted at any point that it began in service.  His first report of tinnitus was 14 years after service separation at a 1986 VA examination.  He reported a head injury in the same time frame.  Additionally, the Veteran has an occupational history that is positive for noise exposure.

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The first post-service evidence of tinnitus is reported by the Veteran in August 1986, 14 years after separation from service.  In this case, the absence of any medical evidence of complaints or treatment for tinnitus for approximately 14 years after separation from service tends to establish that the Veteran's current tinnitus is not a result of his military service.

As tinnitus is an organic disease of the nervous system, the Board has also considered whether service connection is warranted on a presumptive basis, see 38 C.F.R. §§ 3.307, 3.309, or based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the most persuasive evidence of record, specifically the service records and post-service medical evidence, does not show that the Veteran's tinnitus had its onset within one year after discharge from active service or that he experienced tinnitus continuously after discharge from service.  Therefore, service connection is not warranted for tinnitus on these theories of contention.

The weight of the evidence of record does not support that tinnitus is related to the Veteran's service or demonstrate ongoing symptoms during and continuing after service.  Rather, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus is connected to service.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102


ORDER

Service connection for a kidney and bladder problems is denied.

Service connection for tinnitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


